Citation Nr: 1734784	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration 
in St. Louis, Missouri


THE ISSUE

Entitlement to burial of the decedent in a Department of Veterans Affairs national cemetery. 


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision issued by the Department of Veterans Affairs (VA) National Cemetery Administration.  Appellant is the surviving spouse of a man who served in the Army from March 1955 to August 1957.  He passed away in January 2012.  As explained below, his character of discharge prevented him from obtaining veteran status.

The Board remanded this matter in February 2015.  


FINDING OF FACT

The decedent was dishonorably discharged from the Army.


CONCLUSION OF LAW

The criteria for burial of the decedent in a VA national cemetery have not been met.  38 U.S.C.A. §§ 101(2), 2402(a) (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.203, 38.620(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Appellant asserts that her husband (decedent) should be eligible for burial in a national cemetery because he was granted VA home loan benefits and his character of discharge must have been upgraded.

VA is required to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify requirements are implicated.  The Court recognized that these procedural duties do not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  In this case, the law is dispositive of the issue of entitlement to burial in a national cemetery and VA's procedural duties are not implicated.

Any veteran is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402(a); 38 C.F.R. § 38.620(a).  The term "veteran" means any person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA regulation 38 C.F.R. § 3.12 bars entitlement to VA benefits, including burial benefits, for dishonorable discharge and certain circumstances that will be considered under dishonorable conditions.  The Court has held that, pursuant to 38 C.F.R. § 3.203, "service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Spencer v. West, 13Vet. App. 376, 380 (2000) (quoting Duro v. Derwinski, 2 Vet. App. 530, 532 (1992)); 38 C.F.R. § 3.12.  VA has no authority to alter the discharge classification.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (stating that "any disagreement a veteran may have regarding the assigned discharge classification must be raised with the [Service Department], not VA).  

Decedent served in the Army from March 1955 to August 1957.  The majority of his service records could not be located and are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center.  However, the file contains some records related to a January 1956 Court-Martial.  Those documents show that the decedent was charged with aggravated assault of another soldier with a knife.  Military records noted that the testimony in the case was in general "uncontested basically."  He was convicted and sentenced to two years hard labor, and he was released from Leavenworth Disciplinary Barracks with a dishonorable discharge in August 1957.  

Appellant provided a certificate of eligibility from 1986 and a restoration of entitlement notice showing decedent was approved for a VA home loan and the loan amount was increased.  She contends this evidence shows decedent was qualified to receive VA benefits.  Specifically, she suggests that his character of discharge may have been upgraded at some point between 1957 and 1986.  The Board has no knowledge of how the VA loan office came to its determination in 1986.  A records request revealed that loan records from that time are no longer available.  The military personnel records clearly show that the Veteran received a dishonorable discharge, which would bar him from receiving VA benefits.  Given the violent and criminal circumstances surrounding his discharge, it is hard to imagine the service department would have upgraded his discharge.  Appellant has offered no other evidence showing that he had a discharge under honorable conditions.

Decedent's dishonorable discharge is binding on VA; therefore, appellant's request that he be buried in a national cemetery is barred as a matter of law.  38 C.F.R. §§ 3.12, 3.203. 


ORDER

Burial of decedent in a VA national cemetery is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


